DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-6, 9-10, and 12 are amended.
Claims 3, 7, 14, 16, and 18 are canceled.
Claims 1-2, 4-6, 8-13, 15, and 17 are pending.

Response to Remarks
Allowable Subject Matter
The Non-Final Office Action stated that claim 16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  However, many of the limitations of the base claim (claim 12) have been removed in the amendment.  Therefore, Applicant has not rewritten the claims to include all of the limitations of the base claim.  Accordingly, claim 12 is not allowable.

35 U.S.C. § 112
Applicant’s amendment to claim 10 has overcome this ground of rejection.  Accordingly, this rejection is withdrawn.


35 U.S.C. § 101
Applicant has amended the independent claims to incorporate subject matter in dependent claims noted as reciting patent eligible subject matter.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8-13, 15, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claim 9: Claim 9 recites that it depends from claim 7.  However, claim 7 has now been canceled.  Therefore, it is unclear from which claim claim 9 now depends.  For purposes of examination, it will be interpreted to depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0150807 to Aaron et al. in view of U.S. Patent Pub. No. 2015/0025986 to Patel et al. and U.S. Patent Pub. No. 2011/0276478 to Hirson et al.
Per Claim 1: Aaron discloses:
A wallet server for sending transaction receipt details for a user-initiated transaction request, the wallet server comprising: (see Aaron at ¶ 81: FIG. 7 is a high-level block diagram showing an example of a processing device 700 that can represent any of the devices described above, such as the mobile device 102, merchant server 104, acquirer 114, card payment network 116, issuer 118 or payment service system 108.)
at least one processor; and at least one memory including computer program code configured to cause the at least one processor to: (see Aaron at ¶ 82: In the illustrated embodiment, the processing system 700 includes one or more processors 710, memory 711, a communication device 712, and one or more input/output (I/O) devices 713, all coupled to each other through an interconnect 714.)
receive, from an issuer server, an approval message approving the user-initiated transaction request and transaction receipt details indicating a completion of the user- initiated transaction request, the user-initiated transaction request having corresponding transaction request details including a unique device identifier identifying a payment device that has been used to initiate the user-initiated transaction request; (see Aaron at ¶ 68: The payment service system 108 receives the transaction information from the card payment network system 116 (step 570).  See also ¶ 74: In some alternative embodiments, the payment service system 108 receives the transaction information from another payment processing entity involved in the transaction (e.g., an issuer 118, an acquirer 114 or a merchant server), instead of the card payment network system 116.  See also ¶ 65: Initially, a consumer instructs his or her mobile device 102 to place an online order (step 535), using, for example, a mobile browser or mobile payment application.  See also ¶ 43: In some embodiments, payment service system 108 generates interactive digital receipt 404 for a customer after completion of a payment transaction between the customer and a merchant (e.g., payment authorization and approval that occurs at the completion of a service and/or tendering of goods).)
push, to the payment device identified by the unique device identifier, the [[encrypted]] transaction receipt details via a push notification channel to a wallet application included in the payment device. (see Aaron at ¶ 39: The mobile device 102 can present the interactive digital receipt in different forms, such as a cell phone message, an email, a webpage, a push notification, or a user interface within the mobile payment application 120.)
However, Aaron fails to disclose, but Patel, an analogous art of digital receipts, discloses:
retrieve, from a database, a description corresponding to a product indicated in the transaction request details, in response to receipt of the transaction receipt details; (see Patel at ¶ 187: If the social media data required for a given item cannot be obtained from the merchant's e-commerce site the product description and product image can be obtained from another site such as a manufacturer site.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaron so that the payment service system obtains information about the items purchased using the techniques disclosed in Patel.  One of ordinary skill in the art would have been motivated to do so to provide more context for the customers using the interactive digital receipts, thereby enhancing the user experience.
However, the combination of Aaron and Patel fails to disclose, but Hirson, an analogous art of encrypted digital receipts, discloses:
generate an encryption key based on the unique device identifier identifying the payment device, the encryption key corresponding to the unique device identifier; (see Hirson at ¶ 362: In one embodiment, the receipts are digitally signed to ensure authenticity; and the receipts may be encrypted to restrict access. For example, in one embodiment, the user (371) is assigned a personalized digital key to decrypt the receipt data from the interchange (101). See also ¶ 363: In one embodiment, the personalized digital key is to be used with the mobile phone (117) at the phone number (123), such that the mobile phone (117) is required to decrypt the encrypted receipt. For example, in one embodiment, the personalized digital key is to be combined with an identification of the mobile phone (117) to decrypt the encrypted receipts; and the identification (e.g., IMEI or a serial number) is required on the mobile phone (117) for cellular communications using the phone number (123).)
encrypt the transaction receipt details, including the description corresponding to the product indicated in the transaction request details, based on the generated encryption key, to provide encrypted transaction receipt details; and (see Hirson at ¶ 362: In one embodiment, the receipts are digitally signed to ensure authenticity; and the receipts may be encrypted to restrict access. For example, in one embodiment, the user (371) is assigned a personalized digital key to decrypt the receipt data from the interchange (101). See also ¶ 363: In one embodiment, the personalized digital key is to be used with the mobile phone (117) at the phone number (123), such that the mobile phone (117) is required to decrypt the encrypted receipt. For example, in one embodiment, the personalized digital key is to be combined with an identification of the mobile phone (117) to decrypt the encrypted receipts; and the identification (e.g., IMEI or a serial number) is required on the mobile phone (117) for cellular communications using the phone number (123).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaron so that the receipts pushed to the customer are encrypted using the techniques disclosed in Hirson.  One of ordinary skill in the art would have been motivated to do so to increase the privacy of the customer.

Per Claim 4: The combination of Aaron, Patel, and Hirson discloses the subject matter of claim 1, from which claim 4 depends.  However, the combination of Aaron and Patel fails to disclose, but Hirson discloses:
generate a unique user identifier identifying a user who initiates the transaction request; and (see Hirson at ¶ 363: For example, in one embodiment, the personalized digital key is to be combined with an identification of the mobile phone (117) to decrypt the encrypted receipts)
wherein the computer program code is configured to cause the at least one processor to generate the encryption key further based on the unique user identifier identifying the user.  (see Hirson at ¶ 363: In one embodiment, the personalized digital key is to be used with the mobile phone (117) at the phone number (123), such that the mobile phone (117) is required to decrypt the encrypted receipt.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaron to generate an encryption key based on a user identifier using the techniques disclosed in Hirson.  One of ordinary skill in the art would have been motivated to do so to further limit who may decrypt and access the transaction receipt, thereby increasing privacy.

Per Claim 5: The combination of Aaron, Patel, and Hirson discloses the subject matter of claim 1, from which claim 5 depends.  However, the combination of Aaron and Patel fails to disclose, but Hirson discloses:
aggregate a plurality encryption keys into a table of encryption keys; and store the table of encryption keys into a database. (see Hirson at ¶ 380: In one embodiment, the interchange (101) is to store data to associate the phone number (123) with an account (122), the data including a balance (224) of the account (122) configured to store funds associated with the phone number (123), identification information of a plurality of funding sources (e.g., 607-621), and security data (603) for authentication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaron to store multiple encryption keys, one for each user of the system, using the techniques disclosed in Hirson.  One of ordinary skill in the art would have been motivated to do so to enable the system to securely provide transaction receipts for multiple users.

Per Clam 6: The combination of Aaron, Patel, and Hirson discloses the subject matter of claim 1, from which claim 6 depends.  Aaron further discloses:
transmit the [[decrypted]] transaction receipt details to the payment device identified by the unique device identifier included in the transaction receipt details. (see Aaron at ¶ 39: The mobile device 102 can present the interactive digital receipt in different forms, such as a cell phone message, an email, a webpage, a push notification, or a user interface within the mobile payment application 120.) 
However, the combination of Aaron and Patel fails to disclose, but Hirson discloses:
generate a decryption key to decrypt the transaction receipt details; and (see Hirson at ¶ 362: For example, in one embodiment, the user (371) is assigned a personalized digital key to decrypt the receipt data from the interchange (101).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaron so that the receipt is decrypted before being provided to the customer using the techniques disclosed in Hirson.  One of ordinary skill in the art would have been motivated to do so to increase the security of the data at rest.

Per Claim 10: The combination of Aaron, Patel, and Hirson discloses the subject matter of claim 1, from which claim 10 depends.  Aaron further discloses:
wherein the transaction receipt details comprise at least one of a date and time of the user-initiated transaction request, a merchant identifier, a price corresponding to the product, the description corresponding to the product, account data, payment device data and merchant data. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship to these specific data.  However, for compact prosecution purposes, the following citation is provided: see Aaron at ¶ 47: Transaction components 406A, 406B provide transaction information associated with the transaction. Transaction component 406A includes an overview of the transaction completed between the customer and the merchant, such as the total amount of the transaction, the payment card used for the transaction (e.g., payment card name or last four digits of a payment card associated with the payment card), and the date, among others. Transaction component 406B includes details of the transaction, such as the name of the items purchased, the quantity, and the price, among others. For example, the transaction component 406B includes item-level information such as turkey sandwich and iced team (i.e., item names), $8.70 and $2.75 (item prices).)

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron, Patel, and Hirson as applied to claim 1 above, and further in view of U.S. Patent Pub. No. U.S. Patent Pub. No. 2013/0346302 to Purves et al.
Per Claim 2: The combination of Aaron, Patel, and Hirson discloses the subject matter of claim 1, from which claim 2 depends.  However, the combination of Aaron, Patel, and Hirson fails to disclose, but Purves, an analogous art of digital receipts, discloses:
generate a unique transaction identifier identifying the user-initiated transaction and associate the unique transaction identifier with the transaction receipt details. (see Purves at ¶ 123: <RequestID> AR-BP-0001 </RequestID>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaron so that each transaction had an identifier associated with the receipt as disclosed in Purves.  One of ordinary skill in the art would have been motivated to do so to distinguish between different transactions for record keeping.

Per Claim 9: The combination of Aaron, Patel, and Hirson discloses the subject matter of claim 1, from which claim 9 depends.  However, the combination of Aaron, Patel, and Hirson fails to disclose, but Purves discloses:
prior to receiving, from the issuer server, the approval message: receive, from the payment device, via the wallet application, the transaction request details corresponding to the user-initiated transaction request, the transaction request details indicating a merchant from which the product is to be purchased; (see Purves at ¶ 120: <BillerName> U.S. Mobile </BillerName>)
retrieve, from the database, a merchant identifier corresponding to the merchant indicated in the transaction request details in response to the receipt of the transaction request details; and (see Purves at ¶ 122: <AccountHolder> U.S. Mobile </AccountHolder>)
provide the merchant identifier to the transaction receipt details. (see Purves at ¶ 123: <AccountHolder> U.S. Mobile </AccountHolder>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaron to include a merchant identifier in the receipt using the techniques disclosed in Purves.  One of ordinary skill in the art would have been motivated to do so to enable a customer to quickly identify with which merchant a receipt is associated.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron, Patel, and Hirson as applied to claim 6 above, and further in view of U.S. Patent Pub. No. 2004/0159700 to Khan et al.
Per Claim 8: The combination of Aaron, Patel, and Hirson discloses the subject matter of claim 6, from which claim 8 depends.  However, the combination of Aaron, Patel, and Hirson fails to disclose, but Khan, an analogous art of secured communications, discloses:
generate a notification message notifying the issuer server that the transaction receipt details have been decrypted. (see Khan at ¶ 103: Upon successful decryption of the new credit card account information, the FDA software may direct the PTD to send a message notifying the credit card issuer of activation of the card, removing any remaining barriers to its use.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirson so that when the encrypted receipt has been decrypted, a notification is generated for the issuer indicating the decryption occurred.  Khan discloses the technique of informing an issuer when data has been decrypted.  One of ordinary skill in the art would have been motivated to apply the technique disclosed in Khan to the encrypting/decrypting operations disclosed in Hirson to reduce fraudulent transactions.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron, Patel, and Hirson as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2014/0032344 to Argue et al.
Per Claim 11: The combination of Aaron, Patel, and Hirson discloses the subject matter of claim 1, from which claim 11 depends.  However, the combination of Aaron, Patel, and Hirson fails to disclose, but Argue, an analogous art of push notifications, discloses:
wherein the push notification channel comprises one of Apple Push Notification Service (APNS), Google Cloud Messaging (GCM), Firebase Cloud Messaging (FCM), Sockets and Windows Push Notification Services (WNS). (see Argue at ¶ 63: A device token may contain information that enables a push service provider 94 (e.g., Apple Push Notification Service, Android Cloud to Device Messaging (C2DM), or the like) to locate the appropriate computing device 78 on which the application is installed 76.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaron to use an industry standard push notification channel as disclosed in Argue to provide receipts to customers.  One of ordinary skill in the art would have been motivated to do so to increase the number of customers who are capable of receiving such push notifications.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron, Hirson, and Khan.
Per Claim 12: Aaron discloses:
A computer-implemented method for sending transaction receipt details for a user-initiated transaction, the method comprising: (see Aaron at ¶ 65: FIG. 5B illustrates an example of a process of collecting transaction information by a payment service system.)
receiving, from an issuer server, an approval message approving the user-initiated transaction request and transaction receipt details indicating a completion of the user-initiated transaction request, the user-initiated transaction request having corresponding transaction request details including a unique device identifier identifying a payment device that has been used to initiate the user-initiated transaction request; (see Aaron at ¶ 68: The payment service system 108 receives the transaction information from the card payment network system 116 (step 570).  See also ¶ 74: In some alternative embodiments, the payment service system 108 receives the transaction information from another payment processing entity involved in the transaction (e.g., an issuer 118, an acquirer 114 or a merchant server), instead of the card payment network system 116.  See also ¶ 65: Initially, a consumer instructs his or her mobile device 102 to place an online order (step 535), using, for example, a mobile browser or mobile payment application.  See also ¶ 43: In some embodiments, payment service system 108 generates interactive digital receipt 404 for a customer after completion of a payment transaction between the customer and a merchant (e.g., payment authorization and approval that occurs at the completion of a service and/or tendering of goods).)
providing, to the payment device identified by the unique device identifier, the [[encrypted]] transaction receipt details; (see Aaron at ¶ 39: The mobile device 102 can present the interactive digital receipt in different forms, such as a cell phone message, an email, a webpage, a push notification, or a user interface within the mobile payment application 120.)
However, Aaron fails to disclose, but Hirson discloses:
generating an encryption key based on the unique device identifier identifying the payment device; (see Hirson at ¶ 362: In one embodiment, the receipts are digitally signed to ensure authenticity; and the receipts may be encrypted to restrict access. For example, in one embodiment, the user (371) is assigned a personalized digital key to decrypt the receipt data from the interchange (101). See also ¶ 363: In one embodiment, the personalized digital key is to be used with the mobile phone (117) at the phone number (123), such that the mobile phone (117) is required to decrypt the encrypted receipt. For example, in one embodiment, the personalized digital key is to be combined with an identification of the mobile phone (117) to decrypt the encrypted receipts; and the identification (e.g., IMEI or a serial number) is required on the mobile phone (117) for cellular communications using the phone number (123).)
encrypting the transaction receipt details, based on the encryption key; (see Hirson at ¶ 362: In one embodiment, the receipts are digitally signed to ensure authenticity; and the receipts may be encrypted to restrict access. For example, in one embodiment, the user (371) is assigned a personalized digital key to decrypt the receipt data from the interchange (101). See also ¶ 363: In one embodiment, the personalized digital key is to be used with the mobile phone (117) at the phone number (123), such that the mobile phone (117) is required to decrypt the encrypted receipt. For example, in one embodiment, the personalized digital key is to be combined with an identification of the mobile phone (117) to decrypt the encrypted receipts; and the identification (e.g., IMEI or a serial number) is required on the mobile phone (117) for cellular communications using the phone number (123).)
generating a decryption key to decrypt the transaction receipt details; (see Hirson at ¶ 363: In one embodiment, the personalized digital key is to be used with the mobile phone (117) at the phone number (123), such that the mobile phone (117) is required to decrypt the encrypted receipt. For example, in one embodiment, the personalized digital key is to be combined with an identification of the mobile phone (117) to decrypt the encrypted receipts; and the identification (e.g., IMEI or a serial number) is required on the mobile phone (117) for cellular communications using the phone number (123).)
displaying the decrypted transaction receipt details to the user; (see Hirson at ¶ 309: In one embodiment, the retail terminal (221) is configured to provide an electronic receipt to the mobile phone (117) via the server computer (e.g., interchange (101)).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaron to encrypt and decrypt the digital receipts using the techniques disclosed in Hirson.  One of ordinary skill in the art would have been motivated to do so increase the security and privacy of the transaction data.
However, the combination of Aaron and Hirson fails to disclose, but Khan discloses:
after decrypting the transaction receipt details, generating a notification message notifying the issuer server that the transaction receipt details have been decrypted. (see Khan at ¶ 103: Upon successful decryption of the new credit card account information, the FDA software may direct the PTD to send a message notifying the credit card issuer of activation of the card, removing any remaining barriers to its use.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirson so that when the encrypted receipt has been decrypted, a notification is generated for the issuer indicating the decryption occurred.  Khan discloses the technique of informing an issuer when data has been decrypted.  One of ordinary skill in the art would have been motivated to apply the technique disclosed in Khan to the encrypting/decrypting operations disclosed in Hirson to reduce fraudulent transactions.
 
Per Claim 13: The combination of Aaron, Hirson, and Khan discloses the subject matter of claim 12, from which claim 13 depends.  However, Aaron fails to disclose, but Hirson discloses:
generating a unique user identifier identifying a user who initiates the transaction request; and (see Hirson at ¶ 363: For example, in one embodiment, the personalized digital key is to be combined with an identification of the mobile phone (117) to decrypt the encrypted receipts)
generating the encryption key to encrypt the transaction receipt details based on the unique device identifier identifying the payment device and the unique user identifier identifying the user. (see Hirson at ¶ 363: In one embodiment, the personalized digital key is to be used with the mobile phone (117) at the phone number (123), such that the mobile phone (117) is required to decrypt the encrypted receipt.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaron to generate an encryption key based on a user identifier using the techniques disclosed in Hirson.  One of ordinary skill in the art would have been motivated to do so to further limit who may decrypt and access the transaction receipt, thereby increasing privacy.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron, Hirson, and Khan as applied to claim 12 above, and further in view of Purves.
Per Claim 15: The combination of Aaron, Hirson, and Khan discloses the subject matter of claim 12, from which claim 15 depends.  However, the combination of Aaron, Hirson, and Khan fails to disclose, but Purves discloses:
prior to receiving, from the issuer server, an approval message: receiving, from the payment device, transaction request details corresponding to the user-initiated transaction request, the transaction request details indicating a product to be purchased; (see Purves at ¶ 173: A user may type in an item in the search field 812 to search and/or add an item to a cart 811.)
retrieving, from a database, a description corresponding to the product indicated in the transaction request details in response to the receipt of the transaction request details; and (see Purves at ¶ 174: A user may select an item, for example item 815 a, to view product description 815 j of the selected item and/or other items from the same merchant.)
providing the description to the transaction receipt details. (see Purves at ¶ 174: The price and total payable information may also be displayed, along with a QR code 815 k that captures the information necessary to effect a snap mobile purchase transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaron so that product descriptions are included in the receipt using the techniques disclosed in Aaron.  One of ordinary skill in the art would have been motivated to do so provide more detail about the purchases to customers.

Per Claim 17: The combination of Aaron, Hirson, Khan, and Purves discloses the subject matter of claim 15, from which claim 17 depends.  However, the combination of Aaron, Hirson, and Khan fails to disclose, but Purves discloses:
prior to receiving, from the issuer server, the approval message: receive, from the payment device, the transaction request details corresponding to the user-initiated transaction request, the transaction request details indicating a merchant from which the product is to be purchased; (see Purves at ¶ 120: <BillerName> U.S. Mobile </BillerName>)
retrieve, from the database, a merchant identifier corresponding to the merchant indicated in the transaction request details in response to the receipt of the transaction request details; and (see Purves at ¶ 122: <AccountHolder> U.S. Mobile </AccountHolder>)
provide the merchant identifier to the transaction receipt details. (see Purves at ¶ 123: <AccountHolder> U.S. Mobile </AccountHolder>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaron to include a merchant identifier in the receipt using the techniques disclosed in Purves.  One of ordinary skill in the art would have been motivated to do so to enable a customer to quickly identify with which merchant a receipt is associated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Pub. No. 2015/0120418 discloses a system includes a POS terminal configured to store a list of products/items eligible for rewards and/or discounts, check items purchased by a user via a transaction against the list to identify items eligible for rewards and/or discounts, aggregate the eligible items according to reward/discount categories, and provide information about the eligible items aggregated according to the categories in an authorization request for the transaction in a payment account of the user. The system further includes a transaction handler receiving the authorization request that contains the information aggregated according to the categories, and provide rewards and/or discounts to the transaction during the authorization and/or settlement of the transaction.
U.S. Patent Pub. No. 2013/0084896 discloses a method for pushing secure notifications includes a push service platform receiving a push notification message request from an entity registered with the push service platform, processing the push notification message request to generate a secure push notification message, and sending the secure push notification message to a target mobile computing device through a native third-party push service associated with the target mobile computing device. The secure push notification message includes a message ID (identifier) that corresponds to message content associated with the push notification message request. The method further includes the push service platform receiving a pull message request from the target mobile computing device, the pull message request requesting the message content associated with the push notification message corresponding to the message ID, and sending the requested message content associated with the push notification message to the mobile computing device.
U.S. Patent Pub. No. 2015/0142514 discloses a a system and a method for payment transaction receipt management. The system and method include an electronic storage device having one or more databases of payment transaction receipt data stored therein; an access path for allowing access to the payment transaction receipt data; and a processor for assembling the payment transaction receipt data in the one or more databases and providing the assembled payment transaction receipt data to one or more entities that have been granted access to the one or more databases. The receipt management system and method are based on payment transaction receipt data across a plurality of merchants. This cross merchant approach provides customers with an efficient solution for managing all of their receipts. This cross merchant approach allows merchants to offer better and more targeted recommendations for customers which in turn can boost sales and customer satisfaction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685